Talisman Energy Inc. First Quarter Results Details CALGARY, Alberta – May 1, 2015 – Talisman Energy Inc. (TSX:TLM) (NYSE:TLM) will release its first quarter 2015 results on Thursday, May 7, 2015, before markets open. Talisman Energy Inc. is a global upstream oil and gas company, headquartered in Canada. Talisman has two core operating areas: the Americas (North America and Colombia) and Asia-Pacific. Talisman is committed to conducting business safely, in a socially and environmentally responsible manner, and is included in the Dow Jones Sustainability (North America) Index. Talisman is listed on the Toronto and New York stock exchanges under the symbol TLM. Please visit our website at www.talisman-energy.com. For further information, please contact: Media and General Inquiries: Shareholder and Investor Inquiries: Brent Anderson Phoebe Buckland Manager, Corporate CommunicationsSenior Analyst, Investor Relations Phone: 403-237-1912 Phone: 403-237-1657 Email: tlm@talisman-energy.comEmail: tlm@talisman-energy.com 08-15
